—In an action to recover damages for wrongful death, the defendant appeals from an order of the Supreme Court, Kings County (Hutcherson, J.), dated June 29, 2000, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant failed to establish its entitlement to judgment as a matter of law (see, Hamilton v City of New York, 262 AD2d 283; Smilanich v Sauna Buffalo, 267 AD2d 1049; Kyung Sook Park v Caesar Chemists, 245 AD2d 425). Accordingly, the Supreme Court properly denied the defendant’s motion for summary judgment dismissing the complaint. Krausman, J. P., Goldstein, Luciano and Feuerstein, JJ., concur.